LECHE, J.
(dissenting in part). I concur in the decree for the reason that the balance of account sued for is as much for labor and other items as for rails, and therefore is not secured by vendor’s privilege on the rails, as it does not represent exclusively the price of rails; but I dissent from the proposition that a plantation owner may defeat a vendor’s privilege on rails by incorporating the rails into a railroad which he builds on his plantation, as that is in conflict with what I believe to be settled jurisprudence.